



AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT


THIS AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (this “Amendment”) made this
22nd day of December, 2005 by and between ACURA PHARMACEUTICALS, INC., (formerly
Halsey Drug Co., Inc.), a New York corporation (the “Corporation”), with offices
at 616 N. North Court, Suite 120, Palatine, Illinois 60067 and RON J. SPIVEY,
residing at 3514 Bimini Avenue, Cooper City, Florida 33026 (the “Employee”).


R E C I T  ;A L S



A.  
The Corporation and the Employee executed an employment agreement dated as of
April 5, 2004 (the “Employment Agreement”).




B.  
The Corporation and the Employee now desire to amend the Employment Agreement as
provided herein.



NOW, THEREFORE, in consideration of the mutual covenants and undertakings herein
contained, the parties agree as follows:


1.    Section 2 of the Employment Agreement is hereby deleted in its entirety
and the following is inserted in its place:


“The term of the Employee’s employment under this Agreement shall commence on
the date of this Agreement and shall expire on December 31, 2006 (the “Initial
Term”), unless sooner terminated pursuant to Section 7 of this Agreement;
provided, however, that the term of the Employee’s employment hereunder shall
automatically be extended for successive one (1) year periods (each, a “Renewal
Period” and together with the Initial Term, the “Term”) unless either the
Corporation or the Employee provides written notice of non-renewal of the
Employee’s employment with the Corporation ninety (90) days prior to the
expiration of the Initial Term or any Renewal Period.”


2.    Section 3(b) of the Employment Agreement is hereby deleted in its entirety
and the following is inserted in its place:


“(b) Annual Bonus. During the Term, the Employee will be eligible to receive
from the Corporation an annual bonus (the “Bonus”) in the amount of up to one
hundred percent (100%) of the Employee’s then current annual Base Salary during
the fiscal year (or portion thereof) for which the Bonus may be awarded. The
Bonus will be based upon the achievement of such targets, conditions or
parameters (the “Bonus Criteria”) as will be agreed upon by the Employee and the
Board of Directors or the Compensation Committee of the Board of Directors of
the Corporation within sixty (60) days of (before or after) the beginning of
each fiscal year during the Term. The Bonus shall be paid at the same time as
the bonuses are paid to other executive officers, but in any event within
seventy five (75) days following the end of the Corporation’s fiscal year.



--------------------------------------------------------------------------------


 
Notwithstanding the foregoing, with respect to the Corporation’s fiscal year
ending December 31, 2006 (“Fiscal 2006”), in the event the Corporation completes
one or more Funding Transactions during Fiscal 2006 which results in the
Corporation’s receipt of aggregate gross Funding Proceeds of at least Fifteen
Million Dollars ($15,000,000)(the “Minimum Funding Threshold”), the Corporation
shall pay the Employee a bonus in an amount equal to one hundred percent (100%)
of the Employee’s then current annual Base Salary not later than thirty (30)
calendar days following the Corporation’s receipt of Funding Proceeds satisfying
the Minimum Funding Threshold. For purposes of this Section 3(b) “Funding
Transaction” shall mean (a) any equity financing, and/or (b) any licensing or
similar arrangement (including, by means of a joint venture, option or similar
arrangement) whereby the Corporation licenses or otherwise grants any interest
in or to any of the Corporation’s intellectual property rights, technology,
know-how or similar property rights (whether existing now or hereafter) to a
non-affiliated third party, or any similar transaction. “Funding Proceeds” shall
mean and include (a) in the case of a Funding Transaction comprising an equity
financing, the gross proceeds received by the Corporation from the issuance or
sale of its equity securities, and (b) in the case of a Funding Transaction
comprising a licensing or similar arrangement, the gross proceeds (consisting of
signing fees, upfront fees, license fees, sublicense fees, milestone payments or
any similar fees or payments, but expressly excluding any royalty payments,
profit sharing payments or similar payments calculated based on the sale of
products incorporating the Company’s technology) received by the Corporation
with respect to such arrangement, and (c) in each case, the gross proceeds are
received by the Corporation on or before March 31, 2007 with respect to a
Funding Transaction pursuant to a definitive agreement executed on or before
December 31, 2006 by the Corporation and the other party to such transaction.


In the event the Corporation does not satisfy the Minimum Funding Threshold, but
receives Funding Proceeds of at least Eleven Million Dollars ($11,000,000) on or
before March 31, 2007, the Corporation shall pay the Employee a Bonus in an
amount equal to a percentage of the Employee’s then current annual Base Salary
in an amount equal to the product of (x) 100%, multiplied by (y) the quotient of
(A) the Funding Proceeds received by the Corporation on or before March 31,
2007, divided by (B) Fifteen Million Dollars ($15,000,000).”
 
2

--------------------------------------------------------------------------------




3.    Section 5(b) of the Employment Agreement is hereby deleted in its entirety
and the following inserted in its place:


“(b) Stock Options. Upon execution of this Agreement, the Employee is hereby
granted stock options to purchase 3,000,000 shares of the Corporation’s common
stock, $.01 par value per share at an exercise price of $0.13 per share (the
"Execution Date Option"). Upon the execution of the Amendment to Executive
Employment Agreement dated December 22, 2005 between the Corporation and the
Employee, (the “Amendment”) the Employee is granted stock options to purchase
4,000,000 shares of the Corporation’s common stock at an exercise price of $0.13
per share (the “Amendment Date Option”, and collectively with the Execution Date
Option, the “Option”). The Option shares shall vest and be exercisable as
follows: (i) 1,000,000 Option shares on October 1, 2004; (ii) 333,333 Option
shares on each of January 1, 2005, April 1, 2005, July 1, 2005 and October 1,
2005; (iii) 3,888,667 Option shares on January 1, 2006; and (iv) 778,001 Option
shares on April 1, 2006. for purposes of this Employment Agreement, the portion
of the Option which vests prior to January 1, 2005 shall be referred to as the
“Pre-409A Option Portion,” and the portion of the Option which vests on or after
January 1, 2005 shall be referred to as the “Post-409A Option Portion.” The
Option shall have a ten (10) year term, subject to earlier termination as set
forth in Section 7 upon the termination of the Employee’s employment with the
Corporation. The Execution Date Option is evidenced by the Non-Qualified Stock
Option Agreement in the form of Exhibit A hereto. The Company covenants and
agrees to promptly prepare a Non-Qualified Stock Option Agreement for execution
by the Corporation and the Employee that will (i) consolidate the Execution Date
Option and the Amendment Date Option, and (ii) provide for compliance with
Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder (“Section 409A”). The Employee and the
Corporation agree that the Option shall be issued pursuant to the Corporation’s
1998 Stock Option Plan, as amended, as such Plan shall be further amended in
accordance with this Section 5(b) to comply with Section 409A. The Employee will
also be eligible in the future to receive option grants based on performance or
on achievement of milestones as determined by the Board of Directors or the
Compensation Committee.


The Corporation will promptly amend the Corporation’s 1998 Stock Option Plan to
comply with Section 409A and prepare and issue to the Employee an amended and
restated non-qualified stock option agreement conforming to the requirements of
Section 409A with respect to the Post-409A Option Portion, in form and substance
satisfactory to the parties, in replacement of the Execution Date Option. The
Corporation acknowledges and agrees that shareholder approval of the Option has
been obtained and that the shares underlying the Option have been duly
registered.”


3

--------------------------------------------------------------------------------


 
4.    Section 5(c) of the Employment Agreement is hereby deleted in its entirety
and the following is inserted in its place:


“(c) Restricted Stock Units. Simultaneously with the execution of the Amendment,
the Corporation granted to the Employee a Restricted Stock Units Award Agreement
which, subject to its terms and the terms of the Corporation’s 2005 Restricted
Stock Unit Award Plan, provides for the Corporation’s issuance of up to Six
Million Six Hundred Thousand (6,600,000) shares of the Corporation’s common
stock, $.01 par value per share (the “Restricted Stock Units”). Notwithstanding
anything to the contrary contained in this Employment Agreement, the grant,
vesting and distribution relating to the Restricted Stock Units will be governed
solely by Corporation’s Restricted Stock Units Award Plan dated December 22,
2005 and the Restricted Stock Unit Award Agreement dated December 22, 2005
between the Corporation and the Employee. The shares underlying the Restricted
Stock Units shall be duly registered under a registration statement on Form S-8
filed by the Corporation with the Securities and Exchange Commission promptly
following the grant of such Restricted Stock Units.”


5.    The last sentence of Section 7.1 of the Employment Agreement is hereby
deleted in its entirety and the following is inserted in its place:


“Additionally, notwithstanding any language to the contrary contained in any
option agreements with the Employee (or any other applicable agreement or plan),
the Employee’s Designees shall be entitled to exercise (i) the Pre-409A Option
Portion during the twelve (12) month period following the date of termination
under this Section 7.1, and (ii) the vested portion of the Post-409A Option
Portion during the lesser of (A) the twelve (12) month period following the date
of termination under this Section 7.1, or (B) the maximum exercise period
permitted under Section 409A. At the expiration of the applicable exercise
period, the unexercised stock options shall terminate.”


6.    The last sentence of the first paragraph of Section 7.2 of the Employment
Agreement is hereby deleted in its entirety and the following is inserted in its
place:


“Additionally, notwithstanding any language to the contrary contained in any
option agreements with the Employee (or any other applicable agreement or plan),
the Employee’s Designees shall be entitled to exercise (i) the Pre-409A Option
Portion during the twelve (12) month period following the date of termination
under this Section 7.2, and (ii) the vested portion of the Post-409A Option
Portion during the lesser of (A) the twelve (12) month period following the date
of termination under this Section 7.2, or (B) the maximum exercise period
permitted under Section 409A. At the expiration of the applicable exercise
period, the unexercised stock options shall terminate.”
 
4

--------------------------------------------------------------------------------


 
7.    Section 7.3 of the Employment Agreement is hereby amended to add the
following at the end of such Section:


“In the event the Employee is terminated by the Corporation for Cause or if the
Employee resigns other than for Good Reason (as defined in Section 7.5), the
Employee shall be entitled to exercise (i) the Pre-409A Option Portion within
forty (40) days of such termination or resignation, and (ii) the vested portion
of the Post-409A Option Portion within the forty (40) day period commencing upon
the end of the applicable holding period under Section 409A following such
termination or resignation. At the expiration of the applicable exercise period,
the unexercised stock options shall terminate.”


8.    Section 7.6(c) of the Employment Agreement is hereby deleted in its
entirety and the following is inserted in its place:


“(c) Stock Options.” In the event of a termination of the Employee’s employment
by the Corporation without Cause or if the Employee resigns for Good Reason, the
Corporation shall accelerate fully the vesting of any outstanding stock options
to purchase shares of stock of the Corporation granted to the Employee. In
connection therewith, the Corporation shall cause all restrictive legends, stop
transfer orders or similar restrictions to be removed from such stock options
and the underlying shares, except as required by applicable law. Additionally,
notwithstanding any language to the contrary contained in any stock option
agreements with the Employee (or any other applicable agreement or plan), the
Employee shall be entitled to exercise (i) the Pre-409A Option Portion during
the twelve (12) month period following the date of termination, and (ii) the
vested portion of the Post-409A Option Portion during an exercise period
commencing upon the end of any applicable holding period under Section 409A
following the date of termination, such exercise period being the lesser of (A)
the twelve (12) month period following the date of termination, or (B) the
maximum exercise period permitted under Section 409A. At the expiration of the
applicable exercise period, the unexercised stock options shall terminate.”


9.    The Employment Agreement is hereby amended to add a new Section 8.7 as
follows:


“8.7 Assignment of Invention. All discoveries, inventions, improvements and
innovations, whether patentable or not (including all data and records
pertaining thereto), which Employee may have invented, discovered, originated or
conceived of during the Term of his employment with the Corporation prior to the
date of the Amendment or may invent, discover, originate or conceive during the
Term of this Agreement and which directly relate to the business of the
Corporation or any of its subsidiaries as described in the Corporation’s filings
with the Securities and Exchange Commission, shall be the sole and exclusive
property of the Corporation. Employee shall promptly and fully disclose each and
all such discoveries, inventions, improvements or innovations to the
Corporation. Employee shall assign to the Corporation his entire right, title
and interest in and to all of his discoveries, inventions, improvements and
innovation described in this Section 8.7 and any related U.S. or foreign patent
and patent applications, shall execute any instruments reasonably necessary to
convey or perfect the Corporation’s ownership thereof, and shall assist the
Corporation in obtaining, defending and enforcing its rights therein. The
Corporation shall bear all expenses it authorizes to be incurred in connection
with such activity and shall pay the Employee reasonable compensation for time
spent by the Employee in performing such duties at the request of the
Corporation after the termination of his employment, for a period not to exceed
three (3) years.”


5

--------------------------------------------------------------------------------


 
10.    Except as expressly amended by this Amendment, the Employment Agreement
remains in full force and effect. Capitalized terms used herein shall have the
same meaning as in the Employment Agreement unless otherwise defined herein.
This Amendment shall be governed and construed and enforced in accordance with
the local laws of the State of New York applicable to agreements made and to be
performed entirely in New York.


11.    This Amendment may be executed in one or more facsimile or original
counterparts, each of which shall be deemed an original, but all of which taken
together will constitute one and the same instrument.


IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
 

ATTEST:   ACURA PHARMACEUTICALS, INC.       ___________________   By: /s/ Andrew
D. Reddick    
Andrew D. Reddick
   
President and
   
Chief Executive Officer
      WITNESS:   EMPLOYEE       ___________________    By: /s/ Ron J. Spivey    
Ron J. Spivey


6

--------------------------------------------------------------------------------


